Citation Nr: 0216918	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  01-08 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for residuals of shell fragment wounds of the right 
shoulder with retained foreign bodies.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from November 1944 to 
October 1945 and from August 1950 to June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied an evaluation in excess 
of 20 percent for residuals of shell fragment wounds of the 
right shoulder with retained foreign bodies.  By decision 
dated in May 2001, the veteran's right shoulder disability 
rating was increased to 30 percent.  The veteran continued 
to seek a higher evaluation.

The veteran and his spouse testified before a hearing 
officer at the RO in November 2001.  A transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran is right handed.  

3.  The service-connected residuals of shell fragment wounds 
of the right shoulder with retained foreign bodies are 
productive of severe muscle injury.  

4.  The right shoulder shell fragment wound scar is not 
shown to be superficial, and the pain elicited on palpation 
of the shoulder is associated with underlying shoulder 
pathology.  


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for residuals of 
shell fragment wounds of the right shoulder with retained 
foreign body have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Codes 
5301, 5302, 5303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002).  See also 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326) (2002) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
However, the VA regulations promulgated to implement the Act 
provide for the retroactive effect of the regulations, 
except for the amendment relating to claims to reopen 
previously denied claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Whereas VA regulations are binding on the Board, 
38 C.F.R. § 20.101(a) (2002), the Board in this decision 
will apply the regulations implementing the VCAA as they 
pertain to the claims at issue.

The veteran's informal claim for the benefit at issue on 
this appeal was filed in March 2000.  His initial claim for 
VA compensation benefits was filed in February 1964, when 
his VA Form 21-526 was received.  The form was substantially 
complete when filed, and service connection for residuals of 
shell fragment wounds of the right shoulder with retained 
foreign bodies was later established.  The claim filed in 
March 2000 was one for an increased rating, and no 
particular form is required in order to claim entitlement to 
this benefit.  There is no issue as to provision of a form 
or instructions for applying for the claimed benefits.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In September 2001, the RO provided the veteran 
and his representative a statement of the case.  A 
supplemental statement of the case was furnished in January 
2002.  These documents set forth the legal criteria 
governing an increased rating under Diagnostic Code 5201 but 
did not address entitlement to an increased rating under the 
relevant muscle injury codes.  However, the rating decision 
of July 2000, which was provided to the veteran, discussed 
the rating criteria for evaluating moderate and moderately 
severe shell fragment wound residuals.  Although the 
criteria governing the assignment of severe shell fragment 
wound residuals have not been provided, no prejudice accrues 
to the veteran because of the grant herein of a 40 percent 
rating predicated on severe residuals, the criteria for 
which are set forth in this decision.

In correspondence to the veteran dated in September 2001, 
the RO essentially informed the veteran which evidence, if 
any, should be obtained by him and which evidence, if any, 
would be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although it does not appear that 
the RO actually informed the veteran of the provisions of 
the VCAA or of the provisions of the regulations 
implementing the VCAA, the RO developed the claim in a 
manner consistent with the Act.  The record as a whole shows 
that VA has informed the veteran of the type of information 
and evidence necessary to substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  The 
RO has obtained the VA examination and treatment reports 
pertinent to this appeal and has associated them with the 
record.  It does not appear that the veteran has been 
privately treated for his right shoulder disorder in recent 
years.  Neither the veteran nor his representative has 
identified additional sources of evidence that could furnish 
evidence relevant to the issue before the Board.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows that the veteran was examined in July 2000 and again 
in November 2001.  In addition, the veteran has been 
followed in the VA physical therapy clinic.  The Board 
concludes that the medical evidence has been developed to 
the fullest extent consistent with the law governing the 
adjudication of the issue on appeal.  Further medical 
evaluation is unlikely to render the disability picture in 
any greater relief than it is already.  The record as a 
whole demonstrates that VA has undertaken reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further, especially in view of the 
fact that the rating granted herein is the maximum schedular 
rating available under the muscle injury codes involved.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of 
this appeal, without referral to the RO for consideration of 
the claim under the VCAA, poses no prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Additionally, the Board's consideration 
of the VCAA regulations in the first instance is not 
prejudicial to the veteran because the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2002), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  

The record shows that the veteran sustained penetrating 
shell fragment wounds of the right shoulder in early 
February 1951 in combat in Korea when a grenade exploded 
near him.  He had multiple small penetrating wounds of the 
right shoulder and one large wound.  The wounds were cleaned 
and dressed, and the veteran was transferred to a service 
hospital three days following his wounding.  He apparently 
experienced considerable pain in the right shoulder, and 
multiple shell fragment wounds were noted, 2 by 4-
centimeters in area, on the anterior aspect of the shoulder, 
which was moderately swollen and painful to touch.  The 
range of motion of the shoulder was limited in all 
directions by pain.  However, there was no artery, nerve, or 
bone involvement.  Metallic fragments were noted in the 
tissues overlying the right shoulder joint, and numerous 
metallic fragments were noted overlying the right lateral 
chest wall in the axilla, on x-ray examination in February 
1951.  No fracture was seen.  The metallic fragments were 
not removed.  

A physical medicine consultation on February 21, 1951, 
showed what was described as a deep wound in the anterior 
part of the right shoulder just beneath the lateral quarter 
of the clavicle.  Abduction of the shoulder was limited to 
about 80 degrees, and flexion of the shoulder was limited to 
100 degrees.  Some limitation of external rotation of the 
shoulder was also noted.  It was noted that the veteran 
tended "to substitute scapular motion for gleno-humeral."  
However, strength in the right upper extremity was described 
as fairly good.  

By the end of February, the wound was described as well 
healed, and the veteran was said to exhibit good motion with 
no tenderness.  By early March, the shell fragment wounds 
were felt to be essentially healed, and shoulder motion was 
reported to be fairly good.  He was returned to duty on 
March 15, 1951.  

However, in early April 1951, the veteran was seen at a 
battalion aid station for a complaint of right shoulder 
pain.  It was thought that a shell fragment might be located 
close to a nerve or that he had a possible neuroma as a 
result of a grenade fragment.  He was readmitted to a 
service hospital on April 6, 1951, where his history was 
noted.  He was transferred to another service hospital with 
a recommendation that his shoulder undergo extensive 
physical therapy.  On admission, it was noted that when the 
veteran was returned to duty and began using a rifle again, 
the recoil would cause severe pain in the right shoulder 
area.  Apparently, abduction of the shoulder also caused 
pain.  Multiple 1 by 1 to 3 by 2-centimeter well-healed 
scars were noted over the anterior aspect of the right 
shoulder.  The largest was over the coracoid process and was 
quite tender.  He had full range of motion of the shoulder 
with pain only on abduction.  There was no atrophy.  An 
orthopedic consultant concurred in placing the veteran on a 
permanent profile (U-3) due to his retained shrapnel of the 
right shoulder.  He was discharged from the hospital on 
April 18, 1951, to general service.  The final diagnosis was 
foreign bodies, retained, right shoulder, with resultant 
pain.  Unchanged.  

The veteran was briefly hospitalized in September 1951 for a 
complaint of pain in his right shoulder.  His arm was placed 
in a sling, and his pain was treated with aspirin.  He was 
discharged to duty the day following hospitalization with a 
profile that was unchanged.  

When examined in May 1954, a gunshot wound of the right 
shoulder, said to be occasionally symptomatic, was noted.  
When examined the day before separation in June 1954, a 
traumatic scar of the right shoulder was noted.  On both 
occasions, however, the veteran carried a profile of "1" for 
the upper extremities, indicating medical fitness for any 
military assignment.  See Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992).  

On VA examination in April 1964, X-rays of the chest 
visualized innumerable metallic foreign bodies in the right 
axillary region and overlying the periphery of the right 
upper chest.  There was no limitation of motion of the right 
shoulder.  

A rating decision dated in June 1967 granted service 
connection for residuals of shrapnel wounds of the right 
shoulder with retained foreign bodies and assigned a 20 
percent evaluation under Diagnostic Code 5302, effective 
from February 1966.  The RO regarded the findings on the 
examination in 1964 as static and therefore did not 
reexamine him before entering a decision on his claim.  

On VA examination in December 1967, it was reported that 
both shoulders were freely movable and that both arms could 
be elevated without any difficulty.  The veteran was noted 
to be right handed.  Complete external rotation was 
demonstrated in both shoulders without any difficulty or 
crepitation noted.  X-rays disclosed that the outline and 
structure of the bones of the right shoulder were normal and 
that the joint space was of the usual width.  There were a 
large number of various-sized metallic foreign bodies within 
the soft tissues of the right shoulder.  

A rating decision dated in January 1968 confirmed the 20 
percent rating.  In May 1968, the Board denied entitlement 
to a rating higher than 20 percent for residuals of shell 
fragment wounds of the right shoulder.  The 20 percent 
rating was thereafter continued until a rating decision 
dated in May 2001, which increased the evaluation for the 
right shoulder shell fragment wound residuals to 30 percent 
disabling under Diagnostic Code 5201, effective from the 
date of receipt of a claim for increase in March 2000.  

Analysis

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where the issue is 
entitlement to an increased rating, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The evidence in closest proximity 
to the recent claim is the most probative in determining the 
current extent of impairment.  Id.  Where there is a 
question as to which of two evaluations is to be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Under Diagnostic Code 5301, a 30 percent rating is warranted 
for moderately severe injury to Muscle Group I (extrinsic 
muscles of the shoulder girdle) of the dominant upper 
extremity; a 40 percent evaluation is for application when 
severe injury is demonstrated.  38 C.F.R. § 4.73, Diagnostic 
Code 5301.  The evaluations for moderately severe and severe 
muscle injury of the dominant upper extremity are identical 
if the disability is evaluated under diagnostic codes 5302 
or 5303.  

On and after July 3, 1997, the cardinal signs and symptoms 
of muscle disability for rating purposes are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).  

Moderately severe muscle disability is shown by a through-
and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  The service department 
record or other evidence shows hospitalization for a 
prolonged period for treatment of the wound.  The record 
shows consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c) and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings include entrance and (if 
present) exit scars indicating the track of the missile 
through one or more muscle groups.  There are indications on 
palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance compared with the 
sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).  

Severe muscle disability is shown by a through-and-through 
or deep penetrating wound due to a high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring.  The service 
department record or other evidence shows hospitalization 
for a prolonged period for treatment of the wound.  There is 
a record of consistent complaint of the cardinal signs and 
symptoms of muscle disability, as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings include ragged, 
depressed and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive 
effect of the missile;

(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where the bone is normally 
protected by muscle;  

(C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests;  

(D) Visible or measurable atrophy;  

(E) Adaptive contraction of an opposing 
group of muscles;  

(F) Atrophy of muscle groups not in the 
track of the missile, particularly of 
the trapezius and serratus in wounds of 
the shoulder girdle;  

(G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.  

38 C.F.R. § 4.56(d)(4).  

The record shows that the veteran suffered deep penetrating 
shell fragment wounds of the right anterior shoulder and 
right axilla region.  These wounds involved at least two 
separate muscle groups - Muscle Group I, the extrinsic 
muscles of the shoulder girdle involving the elevation of 
the arm above shoulder level, and Muscle Group III, the 
intrinsic muscles of the shoulder girdle involving elevation 
and abduction of the arm to shoulder level.  Although it 
does not appear to have affected the function of the arm 
controlled by these muscles, the record suggests that shell 
fragments also penetrated the right axilla region, which 
implicates Muscle Group II.  Moreover, the service medical 
records indicate that the shell fragment wounds were 
significantly more severe than initially thought, since the 
veteran required lengthy hospitalizations and was felt to 
require, even while still in service, a lengthy course of 
physical therapy.  By the time of his discharge from the 
hospital in April 1951, an orthopedic consultant concurred 
in placing the veteran on a permanent profile (U-3) due to 
his retained shrapnel of the right shoulder.  He was 
discharged from the hospital on April 18, 1951, to general 
service not involving combat.  The final diagnosis was 
foreign bodies, retained, right shoulder, with resultant 
pain.  His condition was felt to be unchanged.  The 
significance of this finding is shown by the fact that more 
than three years later, when examined in May 1954, his shell 
fragment wound of the right shoulder was said to be 
occasionally symptomatic.

Although VA examinations in 1964 and 1967 indicated that the 
shell fragment wounds had become static, a much more severe 
disability picture has recently been shown.  The medical 
evidence received since the veteran claimed an increased 
rating in March 2000 shows a steadily deteriorating right 
shoulder condition.  

On VA examination in July 2000, the examiner stated that the 
veteran had painful abduction, internal rotation and flexion 
of the right arm.  He compensated for shoulder abduction and 
flexion with a shrugging movement of the shoulders when 
asked to abduct.  Although there was marked crepitation, 
there was no instability of the right shoulder.  X-rays of 
the right shoulder showed innumerable radiopaque metallic 
fragments projecting throughout the right shoulder joint 
measuring less than 1 millimeter to 12 millimeters.  
However, the underlying shoulder joint appeared intact, and 
no bony abnormalities were identified.  The veteran 
complained of daily right shoulder pain, which increased 
when lifting his arm or reaching behind his back.  He also 
complained of a decreased range of motion.  Objectively, he 
had right shoulder abduction to 80 degrees, forward flexion 
to 85 degrees, internal rotation to 40 degrees, and external 
rotation to 45 degrees.  Normal range of motion of the 
shoulder on forward elevation (flexion) is from zero degrees 
(arm at side) to 180 degrees (arm straight overhead); 90 
degrees of flexion is achieved when the arm is parallel with 
the floor.  38 C.F.R. § 4.71, Plate I.  Normal abduction of 
the shoulder is from zero degrees to 180 degrees.  Id.  
Normal internal or external rotation of the shoulder is from 
zero degrees to 90 degrees.  Id.  

Although ankylosis of the shoulder was not shown on either 
of these examinations, the record shows that the veteran 
underwent numerous physical therapy sessions throughout the 
course of the prosecution of his claim.  The reports of 
these sessions show steadily increasing functional 
impairment of the right shoulder.  Indeed, when seen in the 
VA physical therapy clinic in January 2001, the veteran's 
problem was described as right rotator cuff tendinitis with 
associated ankylosis.  

On VA examination in November 2001, it was reported that the 
veteran was right handed.  The veteran complained of 
constant right shoulder pain and indicated that he was 
unable to do household chores or any other activity that 
involved movements of his arm or shoulder because this 
caused severe pain.  He reported that he had received more 
than 70 physical therapy sessions with no relief of pain or 
increased range of motion.  The veteran reported that he 
used Tylenol or Panadol everyday.  He said that he had 
constant severe right shoulder pain, which was precipitated 
by elevation or movement of the right arm, which involved 
the shoulder.  There were no alleviating factors.  He had no 
dislocation or subluxation of the right shoulder joint.  He 
had no constitutional symptoms from inflammatory arthritis.  
It was reported that the veteran needed assistance to wash 
his back and could not do household chores that involved 
overhead activities because of pain with these movements.  

When the veteran was examined by VA in July 2000, he had 
right shoulder abduction to 80 degrees, forward flexion to 
85 degrees, internal rotation to 40 degrees, and external 
rotation to 45 degrees.  The examination culminated in 
diagnoses of adhesive capsulitis of the right shoulder, 
shell fragment wound of the right shoulder, osteoarthritis 
of the right shoulder, and right shoulder bursitis.  The 
diagnoses in November 2001 were right shoulder capsulitis 
and radiopaque metallic fragments in the right shoulder.  

When seen in the VA physical therapy clinic in August 2001 
for right rotator cuff tendinitis, the veteran presented 
with 3/5 muscle strength in the right shoulder girdle.  He 
had abduction of the shoulder to 100 degrees and flexion of 
the shoulder to 110 degrees.  He had poor improvement.  
Although he had received eight physical therapy sessions, he 
said that he had 3/10 pain in the affected joint that 
intensified on elevation activities.  He was felt to present 
poor rehabilitation potential.  

Thus, the veteran's current right shoulder pathology is 
extensive.  Despite the multiple diagnoses, it is probably 
not possible to disassociate the right shoulder symptoms 
from the service-connected shell fragment wounds in light of 
the severity of the initial wounds, with damage to multiple 
muscle groups and multiple scattered foreign bodies 
indicating intermuscular trauma and the explosive effect of 
the missile.  38 C.F.R. § 4.56(d)(4)(A).  In addition, the 
examiner in November 2001 noted that the veteran had an 
anterior right shoulder scar at the acromioclavicular joint 
that was 3 centimeters long.  There was deep tenderness to 
palpation and dyskinetic movement of the shoulder.  
Dyskinesia is distortion or impairment of voluntary 
movement, as in a tic, spasm, or myoclonus.  Dorland's 
Illustrated Medical Dictionary 516 (28th ed. 1994).  He had 
right shoulder abduction to 87 degrees, forward flexion to 
90 degrees, and internal and external rotation to 30 
degrees.  The shoulder joint was painful at all planes of 
motion.  However, there  was no shoulder instability.  There 
was a negative drop arm test, as well as a negative 
anterior-posterior drawer test.  There was no ankylosis of 
the joint.  Thus, a 50 percent rating for unfavorable 
ankylosis of the scapulohumeral articulation of the dominant 
upper extremity is not for application.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5200 (2002).  

It is possible that the dyskinetic movement of the right 
shoulder is associated with the veteran's service-connected 
grand mal epilepsy because myoclonus is generally due to a 
central nervous system lesion.  See Stedman's Concise 
Medical Dictionary for the Health Professions 576 (3rd ed. 
1997).  However, the veteran's dyskinesia appears to be 
localized to his right shoulder and therefore cannot easily 
be disassociated from the service-connected shell fragment 
wound residuals.  

The RO has rated the disability as 30 percent disabling by 
recourse to the provisions of Diagnostic Code 5201, 
limitation of motion of the arm.  However, a severe muscle 
injury affecting the muscles of the shoulder girdle of the 
dominant upper extremity warrants a 40 percent evaluation 
under Diagnostic Codes 5301, 5302, or 5303.  In these 
circumstances, the Board will accord the veteran the benefit 
of the doubt and find that his shell fragment wounds of the 
right shoulder have resulted in severe muscle injury.  38 
U.S.C.A. § 5107(b).  This seems especially appropriate in 
view of the finding of a VA physical therapist in August 
2001 that physical therapy had resulted in poor improvement 
and that the veteran presented poor potential for 
rehabilitation.  Although the veteran does not manifest all 
of the symptoms felt to be illustrative of severe muscle 
impairment - for example, muscle atrophy has not been shown 
- the rating assigned in this decision is felt to reflect 
the actual impairment of function shown.  See 38 C.F.R. § 
4.21 (2002).  

Although the right shoulder disability has been rated 30 
percent disabling under Diagnostic Code 5201, that rating 
may not be combined with the 40 percent rating for severe 
muscle injury granted herein without violating the rule 
against pyramiding, which prohibits the evaluation of the 
same disability under a variety of diagnostic codes in order 
to inflate artificially the service-connected evaluation.  
See 38 C.F.R. § 4.14 (2002).  Rather, the disability is 
rated on the basis of the dominant disability shown, taking 
into account the limitation of motion of the affected joint 
as one of the indicia of severe muscle impairment since the 
muscle groups involved function to perform such movements as 
elevation and abduction of the arm.  The dominant disability 
is determined by looking at which diagnostic code results in 
the higher evaluation, which reflects the actual degree of 
functional impairment demonstrated.  See 38 C.F.R. §§ 4.10, 
4.40 (2002).  

On VA examination in April 1964, there was a 4-inch healed, 
nontender scar on the anterior aspect of the "left" 
shoulder; the upper 11/2 inches of the scar were depressed.  
When the veteran was examined by VA in December 1967, a scar 
measuring 31/2 inches by 1/4 inch over the right deltoid area 
was noted and was found to be smooth, healed, and 
asymptomatic.  On VA examination in July 2000, the veteran 
had a depressed scar with adhesion to the skin over the 
anterior subacromial area of the right shoulder.  He had 
tenderness to palpation of the subacromial area.  When seen 
in the VA physical therapy clinic in January 2001, he had 
tenderness on palpation at the lateral aspect of the 
proximal third of the arm.  

These findings indicate that the scar that is a residual of 
the service-incurred shell fragment wounds is not 
superficial; rather, it is adherent to underlying tissues 
and is part and parcel of the overall disability picture 
involving the right shoulder.  The pain elicited on deep 
palpation of the right shoulder and the tenderness on 
palpation of the lateral aspect of the proximal third of the 
right arm indicate that the right shoulder pain results from 
the underlying shoulder pathology such as the right shoulder 
capsulitis, osteoarthritis, and bursitis and not a 
consequence of the scar itself.  Because the scar appears to 
be adherent and because the pain elicited on palpation 
appears to result from underlying pathologies, a separate 
compensable rating for a symptomatic superficial scar is not 
warranted under Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(effective prior to August 30, 2002).  

Even if the scars were evaluated under the rating criteria 
that became effective on August 30, 2002, there is no 
evidence that the service-connected scar is unstable.  That 
is, there is no showing that there is frequent loss of 
covering of skin over the scar.  See 67 Fed. Reg. 49,590, 
49,596 (July 31, 2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7803 and Note (1)).  The criteria for 
evaluating a superficial scar under Diagnostic Code 7804 are 
essentially unchanged and thus would not warrant a 
compensable evaluation under that code.  

Although the criteria for evaluating superficial scars that 
became effective on August 30, 2002, have not been furnished 
to the veteran, no prejudice results.  See Bernard v. Brown, 
4 Vet. App. at 394.  A separate compensable rating for the 
service-connected scar under Esteban must be supported by 
objective findings that are not shown currently.  Thus, 
delaying resolution of the case in order to furnish new 
criteria for rating superficial scars would simply exalt 
form over substance without any tangible benefit accruing to 
the veteran.  This is especially so in a case in which the 
evidence shows that the service-connected scar is adherent 
and thus one of the indicia of the severity of the service-
connected shell fragment wounds for which an increased 
rating has been granted herein.  See Soyini v. Derwinski, 1 
Vet. App. at 546.  



ORDER

A 40 percent evaluation for residuals of shell fragment 
wounds of the right shoulder with retained foreign bodies is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

